 1 Joseph S. Messer (IL State Bar No. 6200036)
   jmesser@messerstrickler.com
 2 MESSER STRICKLER, LTD.
   225 W. Washington, Suite 575
 3
   Chicago, IL 60606
 4 (312) 334-3440 (Phone)
   (312) 334-3473 (Fax)
 5 Pro Hac Vice

 6 James Louis Kohl (State Bar No. 120808)

 7 jamesk.legal@gmail.com
   795 Folsom Street, First Floor
 8 San Francisco, California 94107
   (415) 848-2450 (Phone)
 9 (415) 848 2301 (Fax)

10 Attorneys for Plaintiffs DANIEL BRUNO,

11 individually and on behalf of others similarly
   situated
12
                                UNITED STATES DISTRICT COURT
13                            EASTERN DISTRICT OF CALIFORNIA
14
   DANIEL BRUNO, Individually and on behalf           Case No. 2:17-cv-00327-WBS-EFB
15 of others similarly situated,

16                 Plaintiff,                         JOINT STIPULATION OF DISMISSAL
                                                      WITHOUT PREJUDICE AS TO
17          v.                                        DEFENDANT GENEVA MOTORS INC
                                                      AND KAMIES ELHOUTY AND
18 EQUIFAX INFORMATION SERVICES,
                                                      [PROPOSED] ORDER
   LLC; GENEVA FINANCIAL SERVICES,
19 INC.; MARK HASSAN; GENEVA

20 MOTORS, INC. d/b/a GENEVA FINANCIAL
   SERVICES, ROBERT MCGINLEY,
21 KAMIES ELHOUTY, JOHN MCGINLEY,
   ANDY MITCHELL, and REBS SUPPLY,
22 INC. d/b/a REBS MARKETING, INC.,

23                 Defendants.
24          Pursuant to a settlement of the above-captioned class action and Federal Rule of Civil
25 Procedure 41(a)(1)(A), it is hereby stipulated by and between Plaintiff Daniel Bruno (“Plaintiff”)

26 and Defendants Geneva Motors Inc. (“Geneva Motors”) and Kamies Elhouty (“Mr. Elhouty”)
27 that all claims for relief in the above-captioned action, as they pertain to Geneva Motors and Mr.

28    JOINT STIPULATION OF DISMISSAL                                 CASE NO. 2:17-CV-00327-WBS-EFB
      WITHOUT PREJUDICE AS TO
      DEFENDANT GENEVA MOTORS
      INC & KAMIES ELHOUTY ONLY
 1 Elhouty only, be dismissed without prejudice. This Stipulation of Dismissal shall not affect

 2 Plaintiff’s claims against any party other than Geneva Motors and Mr. Elhouty. Plaintiff and
   Geneva Motors and Mr. Elhouty shall bear their own costs, including attorneys’ fees, with
 3
   respect to the claims dismissed hereby.
 4
   DATED: June 25, 2019
 5
                                                By:    /s/ Joseph Messer
 6
                                                      Joseph Messer (pro hac vice)
 7                                                    Messer Strickler, Ltd.
                                                      225 W. Washington St., Suite 575
 8                                                    Chicago, IL 60602
                                                      (312) 334-3442 (Phone)
 9                                                    (312) 334-3473 (Fax)
                                                      jmesser@messerstrickler.com
10

11                                                   Attorneys for Plaintiffs DANIEL BRUNO,
                                                     Individually and behalf of all others
12                                                   similarly situated
13                                                   /s/ Craig R. Smith
                                                     Craig R. Smith (pro hac vice)
14                                                   Smith Law Firm, APC
15                                                   21550 Oxnard Street, Suite 760
                                                     Woodland Hills, CA 91367
16                                                   (818) 703-6057 (Phone)
                                                     (818) 703-6058 (Fax)
17                                                   csmith@smithlf.com
18
                                                     Attorney for Defendants Geneva Motors Inc.
19                                                   & Kamies Elhouty
     IT IS SO ORDERED.
20
     Dated: July 11, 2019
21

22

23

24

25

26
27
      JOINT STIPULATION OF DISMISSAL            2                CASE NO. 2:17-CV-00327-WBS-EFB
28    WITHOUT PREJUDICE AS TO
      DEFENDANT GENEVA MOTORS
      INC & KAMIES ELHOUTY ONLY
